ORDER

PER CURIAM:
AND NOW, this 28th day of February, 1997, Llewellyn DeWitt having been disbarred from the practice of law in the District of Columbia by Order of the District of Columbia Court of Appeals dated October 3, 1996; the said Llewellyn DeWitt having been directed on January 3, 1997, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been fried, it is
ORDERED that Llewellyn DeWitt is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.